DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §
2146 et seq. for applications not subject to examination under the first inventor to file provisions
of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AJA/25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD- info-L. jsp.
3. 	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-70 of U.S. Patent No. 7, 741,734, 9,509,147. Although the claims at
issue are not identical, they are not patentably distinct from each other because all of the
limitation of the pending claim 1 can be found in the patented claims 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gord et al. (US 2005/0085873) in view of Dolgin (US 6,772,011)
Re Claims 1, 9, 11, 19; Gord discloses a source, device assembly (10) for use with a wireless power system including a device resonator (12) and a load (22) coupled to the device resonator to receive power from the device resonator, the device resonator having a resonant frequency 𝛚2 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    2
                                
                            
                        
                     (Par 0018)
the source assembly comprising: a source resonator (12) having a resonant frequency 𝛚1 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    1
                                
                            
                        
                    , (implicit) (Par 0018 teaching the resonant frequency) and 
wherein the source resonator (10) and the device resonator (20) are configured to resonantly and wirelessly couple electromagnetic power from the source resonator to the device resonator over a range of distances D between the source resonator (10) and the device resonator (20) using non-radiative electromagnetic induction having a coupling coefficient K. (Fig. 1 shows the distance between the transmitter and the receiver.)
Par 0014 further discloses that “This condition occurs at only one frequency in a circuit with fixed constants, and the circuit is said to be "tuned" to this frequency. The "Q" of a resonant circuit may be defined as a figure of merit of the tuned LC circuit, where Q is generally equal to X/R, where X is the reactance of the circuit, and R is the resistance. Because the resistance in a resonant circuit typically represents an energy loss (the loss occurring due to ohmic heating), a more efficient energy transfer occurs when the resistance is low, or the Q is high. Hence, a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q, e.g., a Q greater than or equal to 10. A Q value of twenty or higher is preferred.” Par 0018 further discloses transmitting power with a Q = 100. 
Gord does not disclose an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200, and a current probe configured to measure a current in the source resonator.
However, Dolgin discloses a current probe (70) configured to measure a current in the source resonator, (Fig. 1, Col. 6 line 43-65).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have coupled the current sensor disclosed by Dolgin to the device of Gord, motivated by the desire to control the power transmitted by the load so that the load is operated at the required threshold. (See Dolgin col. 6 line 46-65).
The combination does not disclose an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200,
However, Q factor is often used to give an indication of its performance in a resonator circuit as shown abouve by Gord and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have selected Q factor >100, Q factor >200, in order to efficiently transmit power to the receiver. (par 0014 [Wingdings font/0xE0] of Gord “a more efficient energy transfer occurs when the resistance is low, or the Q is high., par 0016[Wingdings font/0xE0] The high-Q coil is highly efficient in transmitting power to the internal coil”).
Further, the values of w and Gamma are obviously changeable.  The skilled artisan would have been motivated to change the resonant frequency of Gord.  The resonance frequency is a function of the inductance (40) and capacitance (C1) and the skilled artisan would have understood how changing these values would affect the resonant frequency.  
Gamma is an intrinsic loss and the skilled artisan would have been motivated to seek to reduce losses in the Gord system.  Alternatively, the skilled artisan would have understood how to increase the Gamma loses in Gord.  
Because the two variables can be changed, the result of the equation (solving for Q) can be obviously changed as well.   Selecting values for w and Gamma, to arrive at Q>100 or Q>200 would have been within the level of ordinary skill in the art. 
See MPEP 2144.05
The equation for Q does not impart any narrowing structure to the claim.  The variables within Q inherently exist in a wirelessly resonant system. Gord anticipates the claimed structure.  It only needs to be modified to have its inductance, capacitance, and/or loss inducing components changed to solve for Q>100 to 200.  Such a change is within the level of ordinary skill in the art. 
It’s also noted that the applicant has not provided the benefits for having such specific value for Q and thus does not provide the significant of Q rather than merely reciting Q having such values. 

Note, the claim recites a current probe configured to measure a current in the source resonator. However, the measured current is not used in the circuit for any function. 

Re Claim 21; Gord discloses a source, device assembly (10) for use with a wireless power system including a device resonator (13) and a load (20) coupled to the device resonator to receive power from the device resonator, the device resonator having a resonant frequency 𝛚2 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    2
                                
                            
                        
                     
the source assembly comprising: a source resonator (12) having a resonant frequency 𝛚1 an intrinsic loss rate                         
                            
                                
                                    Γ
                                
                                
                                    1
                                
                            
                        
                    , (implicit) and 
wherein the source resonator (40) and the device resonator (45) are configured to resonantly and wirelessly couple electromagnetic power from the source resonator to the device resonator over a range of distances D between the source resonator (40) and the device resonator (45) using non-radiative electromagnetic induction having a coupling coefficient K. (Fig. 1 shows the distance between the transmitter and the receiver.)
Par 0014 further discloses that “This condition occurs at only one frequency in a circuit with fixed constants, and the circuit is said to be "tuned" to this frequency. The "Q" of a resonant circuit may be defined as a figure of merit of the tuned LC circuit, where Q is generally equal to X/R, where X is the reactance of the circuit, and R is the resistance. Because the resistance in a resonant circuit typically represents an energy loss (the loss occurring due to ohmic heating), a more efficient energy transfer occurs when the resistance is low, or the Q is high. Hence, a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q, e.g., a Q greater than or equal to 10. A Q value of twenty or higher is preferred.” Par 0018 further discloses transmitting power with a Q = 100. 
Gord does not disclose an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200, and a current probe configured to measure a current in the source resonator.
However, Dolgin discloses a current probe (70) configured to measure a current in the source resonator, (Fig. 1, Col. 6 line 43-65).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have coupled the current sensor disclosed by Dolgin to the device of Gord, motivated by the desire to control the power transmitted by the load so that the load is operated at the required threshold. (See Dolgin col. 6 line 46-65).
The combination does not disclose an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                     and an intrinsic quality factor                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            
                                
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    >
                                    100
                                
                                
                            
                        
                    , Q 1 >200,
However vehicle with wireless power transmission system was known and having Q factor is often used to give an indication of its performance in a resonator circuit and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to applied the system shown by Gord with a vehicle and also have selected Q factor >100, Q factor >200,in order to obtain higher value of merit corresponding to a more narrow bandwidth, which is desirable in many applications so that maximum power is transferred from the transmitter to the vehicle so that the load is effectively charged.

Further, the values of w and Gamma are obviously changeable.  The skilled artisan would have been motivated to change the resonant frequency of Gord.  The resonance frequency is a function of the inductance (40) and capacitance (C1) and the skilled artisan would have understood how changing these values would affect the resonant frequency.  
Gamma is an intrinsic loss and the skilled artisan would have been motivated to seek to reduce losses in the Gord system.  Alternatively, the skilled artisan would have understood how to increase the Gamma loses in Gord.  
Because the two variables can be changed, the result of the equation (solving for Q) can be obviously changed as well.   Selecting values for w and Gamma, to arrive at Q>100 or Q>200 would have been within the level of ordinary skill in the art. 
MPEP 2144.05
The equation for Q does not impart any narrowing structure to the claim.  The variables within Q inherently exist in a wirelessly resonant system. Gord anticipates the claimed structure.  It only needs to be modified to have its inductance, capacitance, and/or loss inducing components changed to solve for Q>100 to 200.  Such a change is within the level of ordinary skill in the art. 

Re Claim 2; Gord discloses further comprising a power supply (25) coupled to the source resonator (40) to provide power to the source resonator. (Fig. 1)

Re Claims 4, 14 and 22; Dolgin discloses further comprising a monitor configured to measure an efficiency of power coupled to the load from the source resonator using information from the current measurement. (Col 8 line 46-55 and Col. 9 line 33-44)

Re Claims 5 and 15, 23; Gord discloses further comprising a frequency adjuster (22) configured to adjust a frequency of the wireless energy transfer based on the measurement by the monitor. (Col. 9 line 1-45 of Dolgin and 0018 of Gord)

Re Claims 6 and 16, 24; Gord discloses wherein the frequency adjuster is configured to adjust the resonant frequency of the source resonator. (Col. 9 line 1-45 of Dolgin and 0018 of Gord)

Re Claims 7, 17 and 25; Gord discloses wherein the resonators wirelessly exchange information based on the measurement by the monitor. (Claim 3)

Re Claim 12; Gord discloses further comprising a load (20) coupled to the device resonator (12) to receive power from the device resonator.  (Fig. 1)

Re Claims 8, 10, 18, 20 and 27; Gord discloses wireless power transfer as discussed above and also discloses that in the embodiment of the present invention, the auto-tuning circuit 22, tuning/adjustable capacitor 24 and the external coil 12 form a tuned circuit which is preferably set at 2 MHz of resonant frequency. (Par 0018)
Gord does not disclose wherein                         
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                    π
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    π
                                
                            
                            a
                            n
                            d
                             
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    f
                                
                                
                                    2
                                     
                                
                            
                        
                    1 MHz and 10 MHz are between 1. 
However, the formula disclosed in the claim is the well-known formula to find frequency and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used this formula to find w1 because all the variable are provided. Also setting the frequency of F1 and F2 to be between 1 MHz and 10 MHz was held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Please see for the link below for list of formulas used in finding frequency
Frequency Formula - What is Frequency Formula? Examples (cuemath.com)

Re Claims 3, 13 and 26; Gord discloses wireless power transfer as discussed above, 
Gord does not disclose wherein the intrinsic loss rates satisfy                         
                            
                                
                                    k
                                
                                
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            >
                            2
                        
                     over the range of distances D between the source resonator and the device resonator and wherein                        
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            >
                            200
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            >
                            200
                        
                     wherein the load is configured to provide power to a vehicle, wherein the intrinsic loss rates satisfy                         
                            
                                
                                    k
                                
                                
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            Γ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            >
                            5
                        
                     over the range of distances D, and wherein the power provided to the load from the device resonator is greater than about 10 Watt.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have relied upon the equation disclosed in the claims and also have the power provided to the load from the device resonator is greater than about 10 Watt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues that the examiner has not provided any evidence regarding the High Q limitation being obvious to one of the ordinary skill in the art and for this reason alone, the rejection should be withdrawn. 
However, the examiner respectfully disagrees, again having a high Q would have been obvious. For instance, Wildmer US 20090127937 A1 discloses in par [0023] that “The efficiency and amount of power transfer also depends on the size of the antenna. In a system based on coupled resonance, the antennas are resonant antennas and typically have a high Q factor, for example a Q factor greater than 200.” With appropriately dimensioned elements, and using the techniques described herein, a power transfer through the output socket 130 or DC jack 232 of for example 100 W may be obtainable.
Response to Arguments
Applicant’s arguments, see page 2-6, filed 05/19/2022 with respect to the rejection(s) of claim(s) 1-27 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gord.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
10/04/2022
Primary Examiner, Art Unit 2836